Citation Nr: 0728329	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  95-13 191	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for a chronic acquired psychiatric disorder, based on an 
initial award.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to June 
1956.  He died in October 2006.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In a May 1997 decision, the Board denied entitlement to 
service connection for depression and chronic fatigue 
syndrome on the basis that the claims were not well grounded.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court), which affirmed the 
Board's May 1997 decision in September 1999.

The veteran appealed the Court's September 1999 determination 
to the United States Court of Appeals for the Federal Circuit 
(Federal Court).  In February 2001, the Federal Circuit 
remanded this case to the Court for further proceedings.

In a March 2001 decision, the Court vacated the Board's May 
1997 decision and remanded the issues of entitlement to 
service connection for depression and chronic fatigue 
syndrome to the Board.  Meanwhile, in August 1998, the RO 
received the veteran's request to reopen his claim for 
entitlement to service connection for depression and 
submitted additional evidence.  In August 1999, the RO 
granted service connection for depressive and dysthymic 
disorder, pursuant to receipt of new and material evidence, 
and assigned the disability a 30 percent rating, effective 
from August 1998, the date of receipt of the veteran's 
request to reopen his claim.

The veteran expressed his dissatisfaction with the effective 
date of the grant of service connection for the psychiatric 
disorder and the 30 percent assigned, which were subsequently 
appealed to the Board.  In an August 2001 decision, the Board 
granted an effective date of July 1993, the date of receipt 
of the original claim, for the award of service connection 
for the psychiatric disorder (because the Court had vacated 
the Board's May 1997 decision; hence, the original claim 
remained open) and remanded the issues of service connection 
for chronic fatigue syndrome and for a disability rating in 
excess of 30 percent, based on an initial award, to the RO 
for further development.  The grant of the earlier effective 
date constituted a decision of the Board as to that issue.  
The remand portion of the Board's decision constituted a 
preliminary order.

In a rating action, dated in November 2001, the RO 
implemented the Board's decision granting an earlier 
effective date of July 1993 for the grant of service 
connection for a psychiatric disorder, assigning the 
disability a 10 percent rating, effective from that date, and 
continuing the 30 percent rating for the disability, 
effective from August 1998.  In January 2003, the RO denied 
service connection for chronic fatigue syndrome and granted a 
disability rating of 50 percent for dysthymic disorder, 
effective from December 2002, the date of the veteran's 
psychiatric examination, and continued the 10 percent rating, 
effective from July 1993, the date of receipt of the claim, 
and the 30 percent rating, effective from August 1998.  The 
veteran pursued his appeal.  

In September 2003, the Board denied the claim of service 
connection for chronic fatigue syndrome, and denied higher 
initial ratings for an acquired psychiatric disorder.  The 
veteran appealed the denial of the higher initial evaluations 
for an acquired psychiatric disorder to the Court.  In July 
2006, the Court vacated the Board decision regarding the 
initial evaluations for an acquired psychiatric disorder and 
remanded the matter to the Board.  The Secretary appealed 
this Court decision to the Federal Circuit.  In February 
2007, the Federal Circuit vacated the Court's decision 
because of the veteran's death in October 2006.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1952 to June 1956.  

2.  On June 18, 2007, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Buffalo, 
New York, that the appellant died in October 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


